Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered January 22, 1990, which, inter alia, granted defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
Plaintiff was allegedly injured while working on a conveyor belt at a New York United Parcel Service facility on March 19, 1987. More than a year later, he sued, inter alia, Spivey Company, Inc., a Pennsylvania corporation, asserting causes of action in negligence, breach of warranty and strict products liability. Spivey Company, Inc. was dissolved pursuant to a Pennsylvania Department of State certificate on March 18, 1985. Supreme Court dismissed the action against defendant based upon the provisions of Pennsylvania law (Pa Cons Stat Annot § 2111 [A]), permitting suit against a dissolved corporation only within two years of such dissolution. The same statutory provision has previously been held to be a substan*231tive limitation upon a plaintiff’s right to sue, entitled to extraterritorial application by the New York court (Bayer v Sarot, 51 AD2d 366, affd on opn below 41 NY2d 1070). Concur —Kupferman, J. P., Carro, Ellerin, Wallach and Smith, JJ.